Citation Nr: 1031912	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-32 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to the service-connected osteoarthritis of 
the bilateral knees.

2.  Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the left knee.

4.  Entitlement to a rating in excess of 0 percent from February 
15, 2006, to November 11, 2009, for tinea cruris and pedis 
involving the groin and feet.  

5.  Entitlement to a rating in excess of 10 percent from Since 
November 12, 2009, entitlement to an increased rating for tinea 
cruris and pedis involving the groin and feet.   

6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, the Veteran's sister, and the Veteran's friend


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 
1967, and from October 1968 to October 1971.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefits sought on appeal.  

In a subsequent December 2009 rating decision by the RO in 
Nashville, Tennessee, the Veteran was granted service connection 
for a right knee disorder and a left knee disorder, and assigned 
a 10 percent evaluation for each knee, effective July 19, 2007.  
The Veteran continued to appeal.  The December 2009 rating 
decision then increased the Veteran's skin disorder to 10 percent 
disabling, effective November 12, 2009.  

At his December 2009 VA compensation examination, the Veteran 
stated that he is currently unemployable due to his service-
connected bilateral knee disability.  Thus, the Veteran's 
allegations have raised a claim for TDIU.  This claim requires 
further action by the agency of original jurisdiction, and is 
addressed in the Remand appended to this decision, consistent 
with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of:  (1) entitlement to service connection for a back 
disorder; (2) entitlement to an initial rating in excess of 10 
percent for osteoarthritis of the right knee; (3) entitlement to 
an initial rating in excess of 10 percent for osteoarthritis of 
the left knee; (4) entitlement to a rating in excess of 10 
percent from November 12, 2009, and, (5) entitlement to a TDIU 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

From February 15, 2006 (one year prior to the date of his claim 
for an increased rating), to November 11, 2009, the Veteran's 
skin disorder is superficial and unstable.


CONCLUSION OF LAW

From February 15, 2006, to November 11, 2009, the criteria for a 
10 percent disability rating, but no higher, for the Veteran's 
skin disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes (DCs) 7803, 7806, 7813 
(regulations in effect prior to October 23, 2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  The 
assignment of a particular diagnostic code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
In reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate for 
application in the Veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

The Board observes that an unappealed rating decision of July 
2005 granted service connection for the Veteran's skin disorder.  
While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

The Board notes that in October 2008, regulations pertaining to 
the evaluation of the skin were amended effective October 23, 
2008.  It is further observed that the regulatory changes only 
apply to applications received by VA on or after October 23, 
2008, or if the Veteran requests review under the clarified 
criteria.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As neither 
situation applies in this case, the Board finds the 2008 changes 
to be inapplicable.

From February 15, 2006, to November 11, 2009, the Veteran's skin 
disorder has been initially rated under DC 7806, the code for 
dermatitis or eczema.  However, the Board finds that the 
Veteran's skin disability is better rated under DC 7813, for 
dermatophytosis.  DC 7813 provides that dermatophysosis is to be 
rated as disfigurement of the head, face, or neck (DC 7800), 
scars (DCs 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 
7806), depending upon the predominant disability.  38 C.F.R. § 
4.118.  Here, the Board finds that DC 7803 is the most 
appropriate for the Veteran's skin disorder.  Scars that are 
superficial and unstable on examination warrant a 10 percent 
evaluation.  A superficial scar is one not associated with 
underlying soft tissue damage.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin over 
the scar.  38 C.F.R. § 4.118, DC 7803, Note (1).  Under DC 7803, 
the Veteran is entitled to a 10 percent rating from February 15, 
2006, to November 11, 2009.  

At his June 2007 VA compensation examination, the VA examiner 
determined that the Veteran's skin disorder is superficial (i.e., 
not associated with underlying soft tissue damage).    
Additionally, the VA examiner noted that the Veteran had skin and 
toenails falling off his feet due to his skin disorder.  This 
shows that the Veteran's skin disorder is unstable.  Therefore, 
the Veteran is entitled to an increased rating of 10 percent for 
his skin disorder under DC 7803 for the period from February 15, 
2006, to November 11, 2009.

The Board has further considered the application of the remaining 
DCs under the current version of the regulation in an effort to 
determine whether a higher rating of 30 percent may be warranted 
for the Veteran's skin disorder during the period at issue, but 
finds none are raised by the medical evidence.  DC 7800 is not 
applicable because it pertains to disfigurement of the head, 
face, or neck.  DC 7801 and DC 7805 are not applicable because 
the affected skin area does not exceed 72 square inches (465 sq. 
cm.).  DCs 7802, 7803, and 7804 are not applicable because the 
Veteran is already in receipt of the maximum rating of 10 percent 
under those codes.  38 C.F.R. § 4.118.

DC 7806 cannot provide the basis for an increased rating of 30 
percent because the skin at issue does not meet the surface area 
percentage requirements (20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected) and has not been 
treated with intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more over 12 months.  Specifically, at 
the June 2007 and April 2008 VA compensation examinations, the 
Veteran was noted to be using a topical cream and foot power for 
his skin disorder.  The June 2007 VA examiner stated that neither 
of these prescriptions were a corticosteroid or an 
immunosuppressive.  The Veteran stated that he was not taking any 
other medications.  Both examiners, following a physical 
examination of the Veteran, determined that the Veteran's skin 
disorder occupies less than 5 percent of his body.  His percent 
of exposed areas (head, face, neck, and hands) affected was 0 
percent at the June 2007 VA compensation examination.  The 
remaining medical evidence of record does not contradict these 
examinations.  38 C.F.R. § 4.118.

In sum, the weight of the credible evidence demonstrates that the 
Veteran's skin disorder warrants a rating no higher than 10 
percent.  While the requirements of Fenderson have been 
considered, the evidence of record shows that the Veteran's skin 
disorder have remained constant throughout the period from 
February 15, 2006, to November 11, 2009.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Letters from the RO dated in March 2007, May 
2007, August 2007, and June 2008 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate his 
claim, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to obtain 
on his behalf.  The letters also provided the Veteran with 
information concerning the evaluation and effective date that 
could be assigned should service connection be granted, pursuant 
to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  His service treatment 
records and post service treatment records have been obtained.  
He was afforded the opportunity for a personal hearing.  The 
Board does not have notice of any additional relevant evidence 
which is available but has not been obtained.  He has been 
afforded VA examinations.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.


ORDER

Entitlement to a 10 percent rating from February 15, 2006, to 
November 11, 2009, for tinea cruris and pedis involving the groin 
and feet is granted.




REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims can be properly 
adjudicated.  

Back Disorder 

A remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his current 
back disorder.  In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  Such an examination or opinion is necessary 
to make a decision on a claim if all of the lay and medical 
evidence of record: (1) contains competent evidence that the 
claimant has a current disorder, or persistent or recurrent 
symptoms of disorder; and (2) indicates that the disorder or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but, (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.  

The Veteran testified at his April 2010 hearing that his current 
back disorder is due to his already service-connected bilateral 
knee disability.

In regards to an in-service incurrence, secondary service 
connection is warranted where there is: (1) evidence of a current 
disorder; (2) evidence of a service-connected disability; and (3) 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disorder.  See 
Walling v. West, 11 Vet. App. 509, 512 (1998).  

Here, the Veteran has a current diagnosis pertaining to his back 
disorder.  Specifically, VA Medical Center (VAMC) outpatient 
treatment records dated in May 2007 diagnose the Veteran with 
degenerative joint disease of his spine.  

The Veteran has never been afforded a VA examination on the issue 
of direct or secondary service connection for this claim.  An 
examination is needed to determine whether his current disorder 
may be related to his military service - including to his 
service-connected bilateral knee disability.

Additionally, the Veteran has not been provided proper VCAA 
notice for his service connection claim - specifically, secondary 
service connection.  

Knee Disabilities

First, an updated VCAA notice should be sent to the Veteran 
concerning his knee claims, which are now claims for increased 
ratings.  The Veteran is entitled to proper VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Second, as the Board has determined that a timely notice of 
disagreement dated in February 2010 has been submitted to the 
December 2009 rating decision, the RO must respond to the 
disagreement with a statement of the case (SOC).  Manlincon v. 
West, 12 Vet. App. 238 (1999).  The RO must provide a SOC 
addressing the issues of entitlement to an initial rating in 
excess of 10 percent for osteoarthritis of the right knee, and 
entitlement to an initial rating in excess of 10 percent for 
osteoarthritis of the left knee.  

Skin Disorder

First, the most recent VA treatment records are those dated in 
March 2009.  At his April 2010 hearing, the Veteran stated that 
he has been recently treated at the VA for his skin disorder.  VA 
treatment records dated since March 2009 should be obtained and 
associated with the claims folder.

Second, since the disability rating assigned for the Veteran's 
service-connected tinea cruris and pedis involving the groin and 
feet (also claimed as body rash and rash on feet) was increased 
to 10 percent disabling, effective November 12, 2009, in the 
December 2009 rating decision, the Veteran has alleged at his 
April 2010 hearing that his skin disorder has worsened - 
specifically since his last VA compensation examination in 
November 2009.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).  
The United States Court of Appeals for Veterans Claims (Court) 
has held that when a Veteran alleges that his service-connected 
disability has worsened since he was previously examined, a new 
examination may be required to evaluate the current degree of 
impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(finding a Veteran is entitled to a new examination after a two-
year period between the last VA examination and the Veteran's 
contention that the pertinent disability had increased in 
severity).  Therefore, a VA examination is required to assess the 
current level of severity of the Veteran's skin disorder. 

TDIU

First, the Veteran has not been provided proper VCAA notice for 
his TDIU claim.  

Second, applicable law provides that a total disability rating 
for compensation may be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as the result of service- connected 
disabilities provided that, if there is one such disability, this 
disability shall be rated at 60 percent or more, and if there are 
two or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2009).  To meet the requirement of "one 60 
percent disability" or "one 40 percent disability," the following 
will be considered as one disability: (1) disability of one or 
both lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from one common etiology; 
(3) disabilities affecting a single body system; (4) multiple 
injuries incurred in action; and (5) multiple disabilities 
incurred as a prisoner of war.  Id.  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful occupation.  
Id.  Marginal employment is not considered substantially gainful 
employment.  Id.  A total disability rating may also be assigned 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for 
Veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a).

The Veteran currently holds a 30 percent rating for his 
posttraumatic stress disorder (PTSD)/depression, a 20 percent 
rating for his Type II diabetes mellitus, a 10 percent rating for 
his osteoarthritis of his right knee, a 10 percent rating for his 
osteoarthritis of his left knee, a 10 percent rating for his 
tinea cruris and pedis involving the groin and feet (also claimed 
as body rash and rash on feet), and a noncompensable rating for 
his erectile dysfunction.  The origin of these disabilities 
arises from separate etiological events, and he has a combined 60 
percent rating for his service-connected disabilities.  38 C.F.R. 
§ 4.25, TABLE I (2009).  Under VA regulations, his combined 60 
percent rating does not meet the schedular criteria to render him 
eligible for consideration of a TDIU rating under 38 C.F.R. § 
4.16(a). 

However, it is the established policy of VA that all Veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2009).  Rating 
boards are required to submit to the Director of Compensation and 
Pension (C&P) Service for extraschedular consideration of all 
cases of Veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).  The CAVC has 
clarified that, where a claimant does not meet the schedular 
requirements of 4.16(a), the Board has no authority to assign a 
TDIU rating under 4.16(b) and may only refer the claim to the C&P 
Director for extraschedular consideration.  Bowling v. Principi, 
15 Vet. App. 1 (2001).

An assessment for extra-schedular referral requires consideration 
of the Veteran's service-connected disability, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  The 
Veteran's age and the effects of non- service-connected 
disabilities, however, are not factors for consideration.  38 
C.F.R. §§ 3.341(a), 4.19 (2009).  The issue at hand involves a 
determination as to whether there are circumstances in this case, 
apart from the non-service- connected conditions and advancing 
age, that would justify a total disability rating based on 
unemployability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The Board must determine if there is some service-connected 
factor outside the norm which places the Veteran in a different 
position than other Veterans with a 60% combined disability 
rating.  The fact that the Veteran is unemployed or has 
difficulty obtaining employment is not enough as a schedular 
rating provides recognition of such.  Rather, the Veteran need 
only be capable of performing the physical and mental acts 
required by employment.  Id.  The schedular criteria contemplate 
compensating a Veteran for considerable loss of working time from 
exacerbations proportionate to the severity of the disability.  
See 38 C.F.R. § 4.1 (2009).
The Board must now consider whether the competent evidence 
otherwise demonstrates that the Veteran is unable to secure or 
follow a substantially gainful occupation due to his service-
connected disabilities.  Here, the Veteran must be afforded a VA 
examination to determine whether his service-connected 
disabilities preclude him from performing substantially gainful 
employment.  A VA examination in this regard has not yet been 
afforded to the Veteran.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in 
order to provide a current assessment of the Veteran's 
employability.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran VCAA notice under 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes but is not limited to, an 
explanation as to what information or 
evidence is needed to substantiate his 
claims.  Specifically, the Veteran should be 
provided notice regarding establishing a 
claim for:
	(a) service connection for a back 
disorder, to include 	as secondary to his 
service-connected bilateral knee 
	disability;
	(b) TDIU; and,
	(c) increased ratings for osteoarthritis 
of the bilateral 	knees.

2.  Afford the Veteran an opportunity to 
submit or identify any evidence pertinent to 
his claims.

3.  Obtain all updated VA outpatient records 
that have not been secured for inclusion in 
the record, specifically since March 2009.
If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

4.  Issue a SOC addressing the Veteran's 
claims of entitlement to an initial rating 
in excess of 10 percent for osteoarthritis 
of the right knee, and entitlement to an 
initial rating in excess of 10 percent for 
osteoarthritis of the left knee.  Advise the 
Veteran of the date on which the time 
allowed for perfecting a timely substantive 
appeal of these claims expires.  If the 
Veteran perfects his appeal by submitting a 
timely and adequate substantive appeal, then 
the RO should return the claims to the Board 
for the purpose of appellate disposition, if 
the claims remain denied.

5.  Afford the Veteran a VA examination to 
ascertain the nature and etiology of his 
current back disorder.
Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, particularly 
the service treatment records, and offer 
comments and opinions addressing whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as likely 
as not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability less 
than 50 percent), that the Veteran's current 
back disorder had its onset during service or 
is in any other way causally related to his 
active service or to any of his service-
connected disabilities - including his 
service-connected bilateral knee disability.

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made available to 
the examiner.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).

6.  Afford the Veteran an appropriate VA 
examination so as to provide an opinion 
concerning the extent of functional and 
industrial impairment resulting from the 
Veteran's service-connected disabilities of:  
(1) PTSD/depression; (2) Type II diabetes 
mellitus; (3) osteoarthritis of the right 
knee; (4) osteoarthritis of the left knee; 
(5) tinea cruris and pedis involving the 
groin and feet (also claimed as body rash and 
rash on feet); and, (6) erectile dysfunction.  
The opinion should address whether his 
service-connected disabilities alone are so 
disabling as to render him unemployable.  The 
Veteran's age and the effects of non- 
service-connected disabilities cannot be 
factors for consideration in making the 
determination.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of considerable 
assistance to the Board.  Copies of all 
pertinent records in the Veteran's claims 
file, or in the alternative, the claims file 
itself, must be made available to the 
examiner.  All necessary tests should be 
conducted.
The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655.

7.  Provide a VA examination to the Veteran 
in order to assist in evaluating the severity 
of the Veteran's service- connected skin 
disorder, to include his entire body.

The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Ask the examiner to discuss all 
findings in terms of the diagnostic codes, 
particularly diagnostic codes 7800, 7801, 
7802, 7803, 7804, 7805, 7806 and 7813.  The 
pertinent rating criteria must be provided to 
the examiner, and the findings reported must 
be sufficiently complete to allow for rating 
under all alternate criteria.  All indicated 
tests and studies should be accomplished, and 
all clinical findings should be reported in 
detail.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND at 
whatever location it is scheduled, and to 
cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination may include denial of his 
claim.  38 C.F.R. §§ 3.158, 3.655.

8.  After the above actions have been 
completed, readjudicate the Veteran's claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


